This is an action brought by the plaintiff against the defendant for alleged malpractice in the performance of a surgical operation. The case comes up on motion for a new trial upon both the ground of liability and the damages awarded. Upon the question of liability arose the usual conflict of testimony between medical men when called to testify upon the one side and the other of a medical or surgical case. The jury found for the plaintiff upon this issue, and their verdict, if accorded the benefit of the well established rules of law, should not be disturbed.
Nor do we think, under the testimony, we would be warranted in cutting down the amount of the verdict. The jury is as much a part of the judicial system, under our constitution and laws, as the presiding Justice or the Law Court. While we might have a different judgment from the jury in any particular case, yet we are not authorized to substitute our judgment for theirs, when, they have exercised a judgment not so inconsistent with the most favorable interpretation which the evidence will bear, as to indicate bias, prejudice or improper influence. Motion overruled. McGillicuddy & Morey, for plaintiff. W. R. Pattangall, and H. E. Locke, for defendant.